DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1-2 and 5-15 the prior art of record does not teach  the holder assembly comprises a second holder and a third holder; the first drive board is arranged on the first backplane through the second holder and the third holder; the second holder comprises: a second joint portion, a second support portion connected to the second joint portion, a second fitting portion opposite to the second support portion, and a second notch located in the second joint portion; and the third holder comprises: a third joint portion, a third support portion connected to the third joint portion, a third fitting portion opposite to the third support portion, a third notch located in the third joint portion, a first hook portion located at one end of the third support portion, and a second hook portion located at the other end of the third support portion.
Yabuki 20200004078 as previously cited does teach a dual-cell display device, comprising: a first backplane, a first panel and a second panel arranged in order along a thickness direction of the dual-cell display device; the first panel comprising at least one first flexible circuit board on a side of the first panel; and the second panel comprising at least one second flexible circuit board on a counterpart side of the second panel corresponding to the side of the first panel where the at least one first flexible circuit board is disposed; a first drive board connected with the at least one first flexible circuit board; and a second drive board connected with the at least one second flexible circuit board, wherein the first drive board and the second drive board are arranged in parallel on the first backplane, and a distance between the first drive board and the first backplane is different from a distance between the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHU VU/Primary Examiner, Art Unit 2871